BIGLARI HOLDINGS INC. 17, SUITE 400 SAN ANTONIO, TEXAS 78257 TELEPHONE (210) 344-3400 FAX (210) 344-3411 August 21, 2013 VIA EDGAR AND ELECTRONIC MAIL Loan Lauren P. Nguyen, Esq. Special Counsel United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Biglari Holdings Inc. Registration Statement on Form S-3 File No. 333-186452 Ladies and Gentlemen: The undersigned Registrant under the above-referenced Registration Statement hereby requests acceleration of the effective date of the Registration Statement to August 21, 2013 at 4:00 p.m., New York time, or as soon thereafter as practicable. We acknowledge that should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and the Registrant may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States Very truly yours, BIGLARI HOLDINGS INC. By: /s/ Bruce Lewis Bruce Lewis Controller
